Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2, 4, 6-9 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Pub. No. 20160205518 A1) in view of Amazon et al. “Amazon Elastic Container Service Developer Guide”, and further in view of Daniel et al. “Prevent accidental termination of virtual machines in AWS”.
Patel, Amazon were cited in a previous Office Action.

As per claim 1, Patel teaches the invention substantially as claimed including an information processing system comprising:
one or more virtual machines (Fig. 8, VM server group 1 and 2, include virtual machines 802); and
one or more central processing units (page 16, claim 29, service platform comprising one or more  processors) programmed to function as:
a container scaling apparatus that performs autoscaling processing of a container that runs on a virtual machine among the one or more virtual machines (par. 0008, The method further includes creating, by a container manager hosted on a processor, the one or more container instances; Fig. 8, VM server group 1 and 2, include virtual machines 802, each VM having a plurality of containers; 0052); and
a virtual-machine scaling apparatus that performs autoscaling processing of the one or more virtual machines and that stops a virtual machine … among the one or more virtual machines when performing scale-in, scale-in including a process that selects a number of virtual machines of the one or more virtual machines for removal (par. 0081, virtual machine cluster manager 1202 maintains a suitable number of virtual machine instances for each virtual machine server group; par. 0082, virtual machine cluster manager 1202 may create replacement virtual machine instances; par. 0040, container management layer 204 may instantiate new compute nodes to  scale the system when needed …  For example, … may transmit scaling triggers to virtual infrastructure management layer 206 to instantiate new compute 
Patel does not expressly teach: stops a virtual machine whose protective state with respect to scale-in has been cancelled among the one or more virtual machines when performing scale-in, the protective state preventing stopping of the virtual machine, the cancelled protective state permitting stopping of the virtual machine, wherein each of the one or more virtual machines comprises: a processor programmed to function as a controller that performs control in such a manner that the virtual machine is set to a protective state with respect to the scale-in performed by the virtual-machine scaling apparatus and that cancels the protective state of the virtual machine with respect to the scale-in performed by the virtual-machine scaling apparatus, wherein the controller sets the protective state and cancels the protective state taking into consideration a number of containers running on the virtual machine such that when one or more containers are running on the virtual machine, the controller performs control in such a manner that the virtual machine is set to the protective state, and when no containers are running on the virtual machine, the controller is configured to cancel the protective state. 
However, Amazon teaches:
stop[s] a virtual machine whose protective state with respect to scale-in has been cancelled [disabled] among the one or more virtual machines when performing scale-in, the protective state preventing stopping of the virtual machine, the cancelled protective state permitting stopping of the virtual machine, wherein each of the one or more virtual machines comprises: a processor  [Amazon ECS] programmed to function as a controller that performs control in such a manner that the virtual machine is set to a ECS console Create Cluster wizard … then Amazon ECS creates an Amazon EC2 Auto Scaling launch configuration and Auto Scaling group … If managed termination protection is enabled when you create a capacity provider, the Auto Scaling group and each Amazon EC2 instance [VM] in the Auto Scaling group must have instance protection from scale in enabled as well; page 170, lines 7-10, describes Whether or not to enable managed termination protection. When managed termination protection is enabled, Amazon ECS prevents Amazon EC2 instances [virtual servers] that contain tasks and that are in an Auto Scaling group from being terminated during a scale-in action. That is, Amazon is capable of enabling termination protection to protect EC2 instances [VMs] from scale-in, and inherently capable disabling [cancelling] termination protection for EC2 instances, in which case VMs can be terminated during scale-in). 
wherein containers capable of running on the virtual machine include a protection-target container and a non-protection-target container, setting of the containers to be the protection-target container and the non-protection-target container For Instance Protection, choose Protect from Scale In [equiv. to setting containers to be protection-target container]. This enables you to use managed termination protection for the instances in the Auto Scaling group, which prevents your container instances that contain tasks from being terminated during scale-in actions), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Patel to incorporate the technique of enabling/disabling managed termination protection for EC2 instances/container instances as set forth by Amazon because the ability enable/disable termination protection for virtual machines and/or containers would allow for safely performing scale-in of virtual machines, while also preventing [protected] container instances from being terminated during scale-in actions [page 667 5.e].
Patel and Amazon does not explicitly disclose wherein the controller also performs control to cancel the protective state of the virtual machine without regard to whether the non-protective-target container is running on the virtual machine and thus also cancels the protective state of the virtual machine when no containers other than the non-protective-target container are running on the virtual machine.
However, Daniel discloses perform control to cancel the protective state of the virtual machine without regard to whether the non-protective-target container is running on the virtual machine and thus also cancels the protective state of the virtual machine when no containers other than the non-protective-target container are running on the virtual machine (page. 2 Enable Termination Protection – Right click on the VM and If by any chance you decide to terminate your VM you have to disable [to cancel] the termination protection on this option, and then go back the dashboard to terminate VM. That is, the virtual machine’s termination protection must be disabled [canceled] before it can be terminated regardless of any tasks/containers running within it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Patel and Amazon to incorporate the technique of disabling [cancelling] termination protection of virtual machines as disclosed by Daniel, because it would allow for safely terminating virtual machines by disabling protection regardless of any task/containers executing within the VM.

Claims 2, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amazon et al. “Amazon Elastic Container Service Developer Guide” further in view of Daniel et al. “Prevent accidental termination of virtual machines in AWS”.

As per claim 2, Amazon teaches a processor programmed to function as a controller that performs control in such a manner that the virtual machine is set to a protective state with respect to scale-in performed by a virtual-machine scaling apparatus and that cancels the protective state of the virtual machine with respect to the scale-in performed by the virtual-machine scaling apparatus, wherein the controller sets the protective state and cancels the protective state taking into consideration a number of containers running on the virtual machine such that when one or more containers are ECS console Create Cluster wizard … then Amazon ECS creates an Amazon EC2 Auto Scaling launch configuration and Auto Scaling group … If managed termination protection is enabled when you create a capacity provider, the Auto Scaling group and each Amazon EC2 instance [VM] in the Auto Scaling group must have instance protection from scale in enabled as well; page 170, lines 7-10, describes Whether or not to enable managed termination protection. When managed termination protection is enabled, Amazon ECS prevents Amazon EC2 instances [virtual servers] that contain tasks and that are in an Auto Scaling group from being terminated during a scale-in action. That is, Amazon is capable of enabling termination protection to protect EC2 instances [VMs] from scale-in, and inherently capable disabling [cancelling] termination protection for EC2 instances, in which case VMs can be terminated during scale-in), 
wherein containers capable of running on the virtual machine include a protection-target container and a non-protection-target container, setting of the containers to be the protection-target container and the non-protection-target container being performed in response to a template instruction from a user (page 667 5.e. Expand the Advanced Details section. For Instance Protection, choose Protect From Scale In [set container as protection-target container]. This enables you to use managed termination protection for the instances in the Auto Scaling group, which prevents your container instances that contain tasks from being terminated during scale-in actions). 
	Amazon does not expressly teach: wherein the controller also performs control to cancel the protective state of the virtual machine without regard to whether the non-protective-target container is running on the virtual machine and thus also cancels the protective state of the virtual machine when no containers other than the non-protective-target container are running on the virtual machine.
However, Daniel discloses perform control to cancel the protective state of the virtual machine without regard to whether the non-protective-target container is running on the virtual machine and thus also cancels the protective state of the virtual machine when no containers other than the non-protective-target container are running on the virtual machine (page. 2 Enable Termination Protection – Right click on the VM and select “Termination Protection”. Make sure the Termination protection is Enabled. If by any chance you decide to terminate your VM you have to disable [to cancel] the termination protection on this option, and then go back the dashboard to terminate VM. That is, the virtual machine’s termination protection must be disabled [canceled] before it can be terminated regardless of any tasks/containers running within it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Amazon to incorporate the technique of disabling [cancelling] termination protection of virtual machines as disclosed by Daniel, because it would allow for safely terminating virtual machines by disabling protection regardless of any task/containers executing within the VM.


As per claim 4, Amazon teaches wherein the controller does not cancel the protective state until a duration of a state in which no containers are running on the virtual machine becomes equal to a threshold (page 411, Tunable Parameters: … ECS_ENGINE_TASK_CLEANUP_WAIT_DURATION This variable specifies the time to wait before removing any containers that belong to stopped tasks).

As per claim 8, Amazon further teaches wherein, even if a container has been started on the virtual machine, the controller determines that the container is not running, if the container is not running a predetermined program (col. 366, lines 5-6 A container instance has completed draining when all tasks running on the instance transition to a STOPPED state. The container instance remains in a DRAINING state until it is activated again or deleted. That is, a container is considered not running when all of its tasks have been transitioned to a stopped state [not running], and it can be deleted).

As per claim 9, Amazon further teaches wherein, even if a container has been started on the virtual machine, the controller determines that the container is not running, once a process performed by the container has progressed to a predetermined step (col. 365, 1st paragraph, lines 4-7 … When a container instance is set to DRAINING, Amazon ECS prevents new tasks from being scheduled for placement on the container instance. Any tasks that are part of a service that are in a PENDING state are stopped immediately. Here, a container having tasks in a pending state [equiv. to a container progressed to a predetermined step] is considered as a .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Amazon view of Daniel as applied to claim 2, and further in view of Patel et al. (U.S. Pub. No. 20160205518 A1). 
Patel was cited in a previous Office Action.

As per clam 6, Amazon and Daniel teaches the limitations of claim 2. Amazon and Daniel does not expressly teach wherein, even if no containers are running on the virtual machine, the controller does not cancel the protective state, if a number of virtual machines running including the virtual machine is greater than or equal to a necessary number of virtual machines. 
However, Patel teaches wherein, even if no containers are running on the virtual machine, the controller does not cancel the protective state, if a number of virtual machines running including the virtual machine is greater than or equal to a necessary number of virtual machines (par. 0068 … services platform (e.g., the PTT platform) may specify configurable thresholds for a minimum and/or a maximum number of container instances for each service to run simultaneously at a deployment site and/or across all deployment sites. In some embodiments, container manager 404 ensures that a minimum number of container instances are running for each service at any given time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Amazon and Daniel to include the technique specifying thresholds for a minimum/maximum number of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amazon in view of Daniel as applied to claim 2, and further in view of Yamamoto et al. (US  Patent No. 9367342 B2).
Yamamoto was cited in a previous Office Action.

As per claim 7, Amazon and Daniel teaches the limitations of claim 2. Amazon and Daniel does not expressly disclose wherein, if no containers are running on the virtual machine, the controller runs, before cancelling the protective state, a process for excluding the virtual machine from a candidate host machine for hosting a container to be newly started.
However, Yamamoto teaches wherein, if no containers are running on the virtual machine, the controller runs, before cancelling the protective state, a process for excluding the virtual machine from a candidate host machine for hosting a container to be newly started (col. 3, lines 24-28 When the hypervisor attempts to deactivate one of the virtual machines and a state flag stored in the one virtual machine indicates that the virtual machine is not executing the deactivation prohibited processing, the hypervisor deactivates the virtual machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Amazon and Daniel to .  

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
	(1) The applicant argues in page 8 for claims 1 and 2 that prior art cited does not suggest that the applications are tagged as having a protective-target or non-protective target, and any virtual machine running such applications would be able to be stopped or not by taking into consideration whether the protective-target is running (e.g., irrespective of if non-protective-target applications are running). 
	As per point 1, the examiner respectfully submits that a closer review of prior art, Amazon discloses, in page 667, 5e. For Instance Protection, choose[ing] Protect from Scale In. This enables you to use managed termination protection for the instances in the Auto Scaling group, which prevents your container instances that contain tasks from being terminated during scale-in actions. More specifically, Amazon allows for setting a termination protection for container instances in order to prevent said containers instances from being terminated during scale-in.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
U.S. Pub. No. 20180276021 A1 teaches information processing system, autoscaling association apparatus, and non-transitory computer readable medium.
U.S. Pub. No. 20200012510 A1 teaches methods and apparatuses for multi-tiered virtualized network function scaling.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195